
	
		I
		111th CONGRESS
		1st Session
		H. R. 831
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Comptroller General to conduct a study of
		  the legal requirements and policies followed by the Department of
		  Transportation in deciding whether to approve international alliances between
		  air carriers and foreign air carriers and grant exemptions from the antitrust
		  laws in connection with such international alliances, and for other
		  purposes.
	
	
		1.Antitrust
			 exemptions
			(a)StudyThe
			 Comptroller General shall conduct a study of the legal requirements and
			 policies followed by the Department in deciding whether to approve
			 international alliances under section 41309 of title 49, United States Code,
			 and grant exemptions from the antitrust laws under section 41308 of such title
			 in connection with such international alliances.
			(b)Issues To be
			 consideredIn conducting the study under subsection (a), the
			 Comptroller General, at a minimum, shall examine the following:
				(1)Whether granting
			 exemptions from the antitrust laws in connection with international alliances
			 has resulted in public benefits, including an analysis of whether such benefits
			 could have been achieved by international alliances not receiving exemptions
			 from the antitrust laws.
				(2)Whether granting exemptions from the
			 antitrust laws in connection with international alliances has resulted in
			 reduced competition, increased prices in markets, or other adverse
			 effects.
				(3)Whether
			 international alliances that have been granted exemptions from the antitrust
			 laws have implemented pricing or other practices with respect to the hub
			 airports at which the alliances operate that have resulted in increased costs
			 for consumers or foreclosed competition by rival (nonalliance) air carriers at
			 such airports.
				(4)Whether increased
			 network size resulting from additional international alliance members will
			 adversely affect competition between international alliances.
				(5)The areas in which
			 immunized international alliances compete and whether there is sufficient
			 competition among immunized international alliances to ensure that consumers
			 will receive benefits of at least the same magnitude as those that consumers
			 would receive if there were no immunized international alliances.
				(6)The minimum number
			 of international alliances that is necessary to ensure robust competition and
			 benefits to consumers on major international routes.
				(7)Whether the
			 different regulatory and antitrust responsibilities of the Secretary and the
			 Attorney General with respect to international alliances have created any
			 significant conflicting agency recommendations, such as the conditions imposed
			 in granting exemptions from the antitrust laws.
				(8)Whether, from an
			 antitrust standpoint, requests for exemptions from the antitrust laws in
			 connection with international alliances should be treated as mergers, and
			 therefore be exclusively subject to a traditional merger analysis by the
			 Attorney General and be subject to advance notification requirements and a
			 confidential review process similar to those required under section 7A of the
			 Clayton Act (15 U.S.C. 18a).
				(9)Whether the Secretary should amend, modify,
			 or revoke any exemption from the antitrust laws granted by the Secretary in
			 connection with an international alliance.
				(c)ReportNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Secretary of
			 Transportation, the Committee on Transportation and Infrastructure of the House
			 of Representatives, and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the results of the study under subsection (a),
			 including any recommendations of the Comptroller General as to whether there
			 should be changes in the authority of the Secretary under title 49, United
			 States Code, or policy changes that the Secretary can implement
			 administratively, with respect to approving international alliances and
			 granting exemptions from the antitrust laws in connection with such
			 international alliances.
			(d)Adoption of
			 recommended policy changesNot later than one year after the date
			 of receipt of the report under subsection (c), and after providing notice and
			 an opportunity for public comment, the Secretary shall issue a written
			 determination as to whether the Secretary will adopt the policy changes, if
			 any, recommended by the Comptroller General in the report or make any other
			 policy changes with respect to approving international alliances and granting
			 exemptions from the antitrust laws in connection with such international
			 alliances.
			(e)Sunset
			 provision
				(1)In
			 generalAn exemption from the antitrust laws granted by the
			 Secretary on or before the last day of the 3-year period beginning on the date
			 of enactment of this Act in connection with an international alliance,
			 including an exemption granted before the date of enactment of this Act, shall
			 cease to be effective after such last day unless the exemption is renewed by
			 the Secretary.
				(2)Timing for
			 renewalsThe Secretary may not renew an exemption under paragraph
			 (1) before the date on which the Secretary issues a written determination under
			 subsection (d).
				(3)Standards for
			 renewalsThe Secretary shall
			 make a decision on whether to renew an exemption under paragraph (1) based on
			 the policies of the Department in effect after the Secretary issues a written
			 determination under subsection (d).
				(f)DefinitionsIn this section, the following definitions
			 apply:
				(1)Exemption from
			 the antitrust lawsThe term exemption from the antitrust
			 laws means an exemption from the antitrust laws granted by the
			 Secretary under section 41308 of title 49, United States Code.
				(2)Immunized
			 international allianceThe term immunized international
			 alliance means an international alliance for which the Secretary has
			 granted an exemption from the antitrust laws.
				(3)International
			 allianceThe term international alliance means a
			 cooperative agreement between an air carrier and a foreign air carrier to
			 provide foreign air transportation subject to approval or disapproval by the
			 Secretary under section 41309 of title 49, United States Code.
				(4)DepartmentThe term Department means
			 the Department of Transportation.
				(5)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				
